Per Curiam.

We are of the opinion that the jury had the right to find that defendant’s design of the guillotine-type paper-cutting machine in such a manner as to permit the access doors to interfere with the safety mechanism, without at least warning the operator of the hazard foreseeable by it, was negligence, and that the negligent design of this dangerous instrumentality was the proximate cause of plaintiff’s injury. It was, therefore, iTnnp.RfiRsa.ry for plaintiff to show precisely how or why the door opened.
The judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Chief Judge Desmond and Judges Dye, Fuld, Feoessel, Van Voorhis, Burke and Foster concur.
Judgment reversed, etc.